               Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 1 of 6 PageID# 1
Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)



                                       United States District Court                                             £ m
                                                                        for the
                                                                                                                         OCT I 9 2020
                                                                                                                                                 ij
                                                         Eastern District ofVirginia         p|                  CLERK. U.S. DISTRiCT COURT
                                                                                                                         RICH'XIOND, VA

                                                                Richmond Division


                      Maria Faith Crawford
                                                                                  Case No.        5-.2Dcv6l5
                                                                                              (to befilled in by the Clerk's Office)

                             Plaintifffs)
(Write thefall name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                  Jury Trial: (check one) 0Yes nNo
please write "see attached"in the space and attach an additional
page with thefall list ofnames.)


                  Melvin Hughes, Honorable
                                  In
                John Marshall Courts Building                                                                            fvi
                       Richmond, Virginia
                           Defendant(s)                                                                                 c:?
(Write thefidl name ofeach defendant who is being sued. Ifthe                                                                             -a
names ofall the defendants cannotfit in the space above,please
write "see attached"in the space and attach an additionalpage
with thefall list ofnames. Do not include addresses here.)                                                                               rq
                                                                                                                        V
                                                                                                                                        ni
                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS";                                             <ji
                                                                                                                                        o
                                                                                                                       xr
                                           (Non-Prisoner Complaint)


                                                                       NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
     electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birdi date; the foil name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits ofa social security number; the year of an individual's
    birth; a minor's initials; and the last four digits ofa financial account number.

     Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
     other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                       Page 1 of 6
          Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 2 of 6 PageID# 2


I.   The Parties to This Complaint

     A.      ThePlaintifr(s)

             Provide the infonnation below for each plaintiffnamed in the complaint. Attach additional pages if
             needed.

                 Name                               Matia Faith Crawford
                 Address                           6523 South Stevens Hollow Drive

                                                    Chesterfield                     Va                 23832
                                                                City                 State             Zip Code
                 County                             Chesterfield
                 Telephone Number                  804-397-4480
                 E-Mail Address                    eiiteeducationalconsulting9@gmail.com

     B.      The Defendant(s)

             Provide the information below for each defendant named in the complaint, whether the defendant is an
             individual, a government agency, an organization, or a corporation. For an individual defendant,
             include the person's job or title (ifknown)and check whether you are bringing this complaint against
             them in their individual capacity or ofElcial capacity, or both. Attach additional pages if needed.

             Defendant No. 1

                 Name                               Melvin Hughes, Honorable
                 Job or Title (ifknown)            Judge
                 Address                            400 N 9th Street

                                                   Richmond                          Va                 23219
                                                               City                 Slate              Zip Code
                 County                            Richmond City
                 Telephone Number                  804-646-6505
                 E-Mail Address (ifknown)

                                                   \Zi Individual capacity 0Official capacity
             Defendant No.2
                 Name

                 Job or Title (ifknown)
                 Address


                                                               City                 State              Zip Code
                 County
                 Telephone Number
                 E-Mail Address (ifknown)

                                                   I I Individual capacity         Official capacity


                                                                                                                  Page 2 of 6
               Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 3 of 6 PageID# 3
Pro Se 15(Rev. 12/16)Complaint for Violation ofCivil Ri^ts(Non-Prisoner)


                    Defendant No. 3

                         Name

                         Job or Title (ifknown)
                          Address


                                                                              City              State              Zip Code
                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                   I I Individual capacity     Official capacity

                    Defendant No.4

                          Name

                          Job or Title (ifknown)
                          Address


                                                                              City              State              Zip Code
                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                   I I Individual capacity |3]Official capacity
n.        Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          FederalBureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation ofcertain
          constitutional rights.

          A.        Are you bringing suit against(check all that apply):

                    □ Federal officials (a Bivens claim)
                    0 State or local officials (a § 1983 claim)
          B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                    14th Amendment (Equal Protection)




                    Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under B(ven.r, what constitutional right(s) do you claim is/are being violated by federal
                    officials?


                                                                                                                              Page 3 of 6
               Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 4 of 6 PageID# 4
Pro Se 15(Rev. 12/16)Complaint for Violation ofCivil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color ofany
                    statute, ordinance,regulation, custom, or usage, ofany State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983,explain how each defendant acted under color
                    ofstate or local law. If you are suing under Bivens, explain how each defendant acted under color of
                    federal law. Attach additional pages if needed.
                    Each time the Plaintiff(African American Female)was before the Circuit Court, the Defendant violated
                    her rights by ruling in opposition of Va Codes and Rules of the Supreme Court of Virginia to deny her
                    rights to housing and rights to money the Plaintiff earned to ensure the opposing party (White Man and
                    or Woman)prevailed or bring harm to the Plaintiff.



m.       statement of Claim


         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names ofother persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement ofeach claim in a separate paragraph. Attach additional pages if needed.

         A.         Where did the events giving rise to your claim(s)occur?
                    Richmond, Virgninia




         B.         What date and approximate time did the events giving rise to your claim(s) occur?
                    2007(Evicted Plaintifffrom Home She Own)
                    2011 (Continued Behavior)
                    2019(Refuse to address Motion; Rule in Opposition of VA Code 8.01-28)
                    2020 (Violate Rule 1:1 of Vrginla Supeme Court So Defense Can Sue Plaintiff)



                    What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)
                    Issue#1: In 2007, Melvin Hughes gave my home to a white male and Plaintiff was arrested for living in
                     her home. Plaintiff went back to to Court around 2011 and was denied. Plaintiff was homeless from
                    2007 -2008 and lived with a family member. She rented a home from 2008-2012 when she purchased
                    another home In 2012. The opposing party left Virginia for North Carolina.

                    Issue#2: In 2019 subsequent matter unrelated to the first matter, Defendant changed the hearing date
                    for money she work for to status hearing and subsequently ruled in opposition of Va. 8.01-28 denying
                    Plaintiff money that defense counsel(White Female)indicated her client was responsible for because
                    defense didn't want to pay the amount of debt owed (gave defense immunity from the debt). The Court
                    Jurisdiction expired 1/7/2020 In matters and the Court entered a 1/10/2020 nonfinal Order drafted by the
                    opposing party in opposition of Rule 1:1 of the Virginia Supreme Court so they could sue Maria
                    Crawford, bringing additional harm to Maria Crawford.




                                                                                                                     Page 4 of 6
              Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 5 of 6 PageID# 5
ProSe 15(Rev. 12/16)Complaint for Viohtion of Civil Rights(Non-Prisoner)



IV.     Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment,if any, you required and did or did not receive.
        Issue #1: Melvin Huges evicted Plaintiff from her home. Maria Crawford was homeless from 2007 to 2008. Maria
        Crawford lost ail her furniture, ciothings, business equipment, her children's clothing and personal items and a 4
         bdrm-2bth-2 story cape cod home that she currently has the title to. Maria Crawford had to rent a home in the
         amount of $995 for her and her son to live in from 2008-2012. Maria Crawford had to encure a mortgage debt of
         $124,000 in 2012. The Defendant made it possible for multiple bargain deeds of sale to be filed on the property
         located at 1913 Ciearfieid Street of Richmond, Virignia.[NOTE: Maria Crawford was advised that if she return to
         the property located at 1913 Clearfild Street, she will go to jail for criminal trasspassing.]

         Issue#2: Maria Crawford is occurring additional legal expenses and became subjected to a civil sue because
         Melvin Hughes opporated outside of his Jurisdiction.




         Relief


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages,include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
         All Bargain Deeds of Sale on the property located at 1913 Ciearfieid Street of Richmond, Va. to be void. Maria
         Crawford's title to the home be upheld because she never sold the property. And if not, Maria Crawford is
         requesting $236,000(value of the property as of 10/18/2020).

         Reimbursment of Rent Paid from 2008-2012 in the amount of $41,790(42 months of Rent Paid at $995 per
          month).

         Additional legal expenses form 12/17/2019 to present TBD

         Court Filing Fees and Services Fees Related to this claim before the District Court

         $1.5miilion in puitive Damages for being homeless, loss of possessions, being arrested for living in my home,
         being placed under a bond and sitting in the Richmond City lockup.




                                                                                                                       PageSof 6
              Case 3:20-cv-00813-MHL Document 1 Filed 10/20/20 Page 6 of 6 PageID# 6
Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure II, by signing below,I certify to the best of my knowledge,information,
         and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
         nonfiivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or,if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
         requirements ofRule 11.



                    For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. 1 understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date ofsigning;                      1o/18/2020


                    Signature ofPlaintiff
                    Printed Name ofPlaintiff               Dr. Maria Faith Crawford


         B.         For Attorneys

                    Date ofsigning:


                    Signature of Attomey
                    Printed Name of Attomey
                    Bar Number

                    Name ofLaw Firm

                    Address



                                                                             City          State          Zip Cade

                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
